DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Parent application 15/038267, now US Patent 10525377, was restricted on the basis of the 371 restriction criteria. As the current case is a continuation and not a 371 case it is not restrictable under US restriction practice and thus is examined without restriction. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23 25-29 31-36 and 38-42 (or 1-22) of U.S. Patent No. 10525377. Although the claims at issue are not identical, they are not patentably distinct from each other because The current claim set is identical to the claim set of the parent application 15/038267, now US Patent 10525377, dated 20 May 2016. The claim set of the allowed patent anticipates the current claims as it is substantially the same except for the allowed claims have a narrower scope as some dependent claims from the 20 May 2016 claim set were moved to the independent claim if the current claims are deemed in condition for allowance. Current claim 30 contains the same material previously deemed allowable in the parent patent, and is indicated as allowable again, which is why the Double Patenting rejection is currently included as necessary. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27, 30, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 22 recites the broad recitation a total thickness of at least 3.5 mm, and the claim also recites "preferably at least 4 mm, preferably at least 5 mm, more preferably at least 6 mm, most preferably at least 7 mm, in particular at least 7.5 mm, measured at a pressure of 2N/cm2." which is the narrower statement of the range/limitation.
In the present instance, claim 23 recites the broad recitation  a thickness of 50 mm at a maximum, and the claim also recites  "preferably 40 mm a which is the narrower statement of the range/limitation.
In the present instance, claim 24 recites the broad recitation an average pore diameter of between 2 and 100, and the claim also recites “preferably between 3 and 70 ” which is the narrower statement of the range/limitation.
In the present instance, claim 25 recites the broad recitation air permeability of at least 30 , and the claim also recites preferably at least 50  which is the narrower statement of the range/limitation.
In the present instance, claim 26 recites the broad recitation air permeability of 2000 , and the claim also recites "preferably 1750  which is the narrower statement of the range/limitation.
In the present instance, claim 27 recites the broad recitation a plurality of layers of a same porous material, and the claim also recites "preferably at least 4 layers, more preferably at least 6 layers, most preferably at least 10 layers." which is the narrower statement of the range/limitation.
In the present instance, claim 30 recites the broad recitation a density of between 0.08 and 0.50 g/cm3, and the claim also recites “preferably between 0.10 and 0.25 g/cm3, more preferably between 0.12 to 0.17 g/cm3 which is the narrower statement of the range/limitation.
In the present instance, claim 31 recites the broad recitation  fibers of an average diameter of 0.25-20  µm, and the claim also recites   µm” which is the narrower statement of the range/limitation.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22, 23, 27-29, 31-41 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwandt et al. (US 2007/0062887).
With regards to Claim 22, 23 Schwandt teaches:
A coalescer, part 40, which is 3 to 7 mm in total thickness (See Schwandt Col. 17 lines 1-4 and 24-28) which reads on applicant's claimed filter. The coalescer having an inlet, part 44, an outlet, part 48, and at least one layer of fibrous porous material, part 46 (See Paragraph 45, 52, 62, 67, and 86 and Fig. 1 and 28).
Given that the material is a solid, the pressure the thickness is measured at does not have structural relevance.
Schwandt discloses the claimed invention except for Schwandt does not give the exact range of filter thickness greater than 3.5 mm claimed by applicant or less than 50 mm, but does anticipate the claim with a filter thickness which lies within the claimed range. In the alternative under USC 103: It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of the coalescence medium to optimize filtering capacity and pressure drop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II-A) 
With regards to Claim 27-29, 32-36, Schwandt teaches:
(Claim 27) Up to seven layers of filtering material. (See Schwandt Paragraph 62)
(Claim 28) One or more layers of a first coalesce medium and one or more layers of a second coalescence medium which is different from the first coalesce medium. (See Schwandt Paragraph 62 and Fig. 28)
(Claims 29, 35, and 36) The filtering material is made of a layer that is wetting or oleophilic, and another layer that is non-wetting or oleophobic. The wetting layers are located upstream with respect to the gas supply from the non-wetting layers. (See Schwandt Paragraph 66 and 67 and Fig. 1)
(Claim 29 cont.) The first coalescence medium is wetting with respect to the contaminant and the second coalescence medium is non-wetting with respect to the contaminant. (See Schwandt Paragraph 66 and 67 and Fig. 1)
(Claims 32 and 33) A layer of drainage material adjacent to and along a downstream surface of the primary coalescence medium, made of thermoplastic. (See Schwandt Paragraph 61 and 66 and Fig. 1 and Fig. 28)
(Claim 34) A pre-loading layer which protects the coalescence medium. (See Schwandt Paragraph 53 and Fig. 28)
With regards to Claim 31 Schwandt teaches:
Fibers have an average diameter of 0.05 to 10 µm. (See Schwandt Paragraph 67)
Schwandt discloses the claimed invention except for Schwandt does not give the exact range of fiber diameter of 0.25 to 20 µm, but does have endpoints within the claimed range which anticipate that range. In the alternative under USC 103; It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of the coalescence medium to optimize filtering capacity and pressure drop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 (II-A) 
With regards to Claim 37:
Claim 37 requires “a coalescence medium according to claim 22 for sue in a coalescence filter according to claim 22” and does not add more structure to such a medium. Claim 22 is rejected as above and includes both the medium and the filter. Claim 37 is rejected identically.
With regards to the method of Claims 38-41 Schwandt teaches:
A filter in accordance with Claim 22 as detailed above. 
(Claim 38) A method of filtering a contaminant through the coalescing filter as “a coalescer 20 for coalescing a medium 22 having two immiscible phases, namely a continuous phase 24 and a dispersed phase 26. For example, in the case of an engine crankcase ventilation coalescer, the continuous phase 24 is air, and the dispersed phase is oil, e.g. in the form of a fine mist having droplets 26 of about one micron and smaller in diameter. The continuous phase 24 flows from upstream to downstream, i.e. left to right in FIG. 1. The coalescer includes fibrous media 28 capturing droplets of the dispersed phase, coalescingly growing the droplets into larger drops, for example as shown at 30, 32, which further coalesce and grow to form pools such as 34 which drain as shown at 36.” (See Schwandt Paragraph 45) which reads on applicant's claimed “the fluid is conducted through a coalescence filter for reducing the concentration of the at least one contaminant by coalescing of this contaminant in the coalescence filter”. 
 (Claim 39) The fluid is compressed air contaminated with oil, a hydrocarbon. (See Schwandt Paragraph 45)
(Claim 40) The contaminant is a “fine mist having droplets of about one micron and smaller in diameter” which reads on applicant's claimed “aerosols”. (See Schwandt Paragraph 45)
(Claim 41) The gas is continuous and at least a fraction is supplied to the coalescence medium at an angle of 45 degrees. (See Schwandt Paragraph 45, 54 and Fig. 19) Schwandt Paragraph 54 and Figures 11-22 show a variety of possible angles of flow from 0 degrees to positive 45 degrees and 0 degrees to negative 90 degrees depending on relative orientations of the flow and the fibers. 
Under USC 102 Schwandt anticipates Claim 41 as Schwandt teaches an angle of supplying the continuous gas supply to the filter of 45 degrees as shown in Figure 19. Under USC 103 Schwandt renders Claim 41 obvious as it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the flow angle of the gas relative to the angle of the coalescing medium as taught by Schwandt paragraph 54 and Figures 11-22. See MPEP 2144.05 (II-A)
Claim 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwandt et al. (US 2007/0062887) as applied above in the rejection of Claim 20 in view of Nagy et al. (US 9,149,748).
With regards to Claim 24:
Schwandt does not teach a specific pore size or diameter. 
Nagy teaches:
Mean flow pore size of a coalescing layer or the second layer, part 20, is greater than 1 micron (µm) and less than 10 microns (µm). (See Nagy Col. 28 line 60 to Col. 29 line 13)
Schwandt does not teach a specific pore size or diameter of between 2 and 100 µm. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Schwandt to optimize the pore size for coalescence as taught by Nagy Col. 28 line 60 to Col. 29 line 13 in order to optimize the capture efficiency and pressure loss of the filter. Since it has been held that where the general conditions of a claim are disclosed in the prior art, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 (II-A)
With regards to Claims 25 and 26:
Schwandt does not teach a specific air permeability of the filter.
Nagy teaches:
A filter, in particular a loading filter layer, for removing solid particles. A diesel engine crankcase, which compresses air said air then is connected to the coalescence filter, part 10, with multiple layers, parts 15, 20, 25, each layer has a different permeability. The efficiency layer, part 20, has an air permeability of greater than 50 L/m2 and less than 500 L/m2 with a specific example of 110 L/m2. (See Nagy Col. 29 line 40-61 and Col. 43 lines 40-47)
Schwandt does not teach an air permeability of greater than 30 L/m2 and less than 2000 L/m2. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Schwandt to optimize air permeability for coalescence as taught by Nagy Col. 29 lines 40-61 in order to optimize the capture efficiency and pressure loss of the filter. Air permeability is the result of other variables and is determined through testing. Since it has been held that where the general conditions of a claim are disclosed in the prior art, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 (II-A)
Allowable Subject Matter
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The novel and non-obvious limitation is “wherein the primary coalescence medium has a density of between 0.08 and 0.50 g/cm3”.
Schwandt teaches a very small density of 1.38 g/m3 equivalent to 0.00000138 g/cm3. Nagy teaches: A coalescence filter, part 10, with multiple layers, parts 15, 20, 25, each layer has a different permeability. The coalescence filter second layer has a basis weight of 0.5 g/m2 to 100 g/m2 or less than 0.01 g/cm2. Density is related to basis weight by dividing by the thickness of the layer. Thus, this layer with Schwandt’s thicknesses (3 to 7 mm or greater than 10 mm) would have a density of 0.03 g/cm3 or less when calculated with 3 mm thickness. (See Nagy Col. 17 lines 15-32) However, applicant claims a density of between 0.08 and 0.50 g/cm3, which is significantly larger than the densities present the in prior art and such densities could not be found in other applicable prior art.
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776